51 F.3d 278
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Basone OMUSO, Jr., Appellant.
No. 94-3807WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 24, 1995.Filed:  Mar. 29, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Basone Omuso, Jr., appeals the district court's order denying Omuso's motion for a new trial based on newly discovered evidence.  Omuso's untimely motion was filed more than two years after the entry of final judgment on July 20, 1987.  See Fed.  R. Crim.  P. 33.  Having carefully reviewed the record and the parties' briefs, we conclude the district court did not abuse its discretion in denying Omuso's motion.  See United States v. Johnson, 982 F.2d 1192, 1197 (8th Cir. 1992);  United States v. Beran, 546 F.2d 1316, 1319 n.1 (8th Cir. 1976), cert. denied, 430 U.S. 916 (1977).  We affirm the district court for the reason given in the court's order.  See 8th Cir.  R. 47B.